2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61        Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

    KENDRA BROWN, Individually and as   )
    Personal Representative of the Estate of
                                        )
    Minor Jalen Carter,                 )
                                        )
                      Plaintiff,        )                 No. 2:18-cv-02948-DCN-KDW
                                        )
                vs.                     )                         ORDER
                                        )
    CITY OF NORTH CHARLESTON and        )
    OFFICER WAYNE PAVLISCHEK,           )
                                        )
                      Defendant.        )
    ____________________________________)

           This matter is before the court on United States Magistrate Thomas E. Rogers,

    III’s (“Magistrate”) report and recommendation (“R&R”) recommending that the court

    grant defendant Wayne Pavlischek’s (“Pavlischek”) motion for summary judgment, ECF

    No. 47, decline to exercise jurisdiction over plaintiff Kendra Brown’s (“Brown”),

    individually and as personal representative of the estate of minor Jalen Carter (“Carter”),

    remaining state law claims against defendant City of North Charleston (“NCHS”)

    (together with Pavlischek, “defendants”), and remand this action to the Charleston

    County Court of Common Pleas. For the reasons set forth below, the court adopts in part

    and rejects in part the R&R, grants Pavlischek’s motion for summary judgment, ECF No.

    47, and grants NCHS’s motion for summary judgment, ECF No. 45.

                                       I. BACKGROUND

           The R&R ably recites the detailed facts of the case, and because it is unnecessary

    to recapitulate the pleadings that constitute the factual record, this order dispenses with




                                                  1
2:18-cv-02948-DCN       Date Filed 07/29/20      Entry Number 61        Page 2 of 27




    a recitation thereof. Like the R&R, the court construes the facts in the light most

    favorable to the non-moving party in considering the motion for summary judgment.

           Brown filed this action in the Charleston County Court of Common Pleas (“State

    court”) on October 4, 2018. ECF No. 1-1. NCHS removed the case on October 31,

    2018. ECF No. 1. The complaint included claims against: (1) defendants for violations

    of 42 U.S.C. § 1983 – Excessive Force and Due Process (“claim 1”); (2) NCHS

    violations 42 U.S.C. § 1983 – Search & Seizure and Due Process (“claim 2”); and (3)

    NCHS for wrongful death, negligence and gross negligence under the South Carolina

    Tort Claims Act (“Tort Claims”). ECF No. 1-1 at 6–9. On November 15, 2018, Brown

    agreed to dismiss without prejudice the portions of claims 1 and 2 brought against NCHS.

    ECF No. 7. As a result, the only remaining claims in this matter are the portions of

    claims 1 and 2 against Pavlischek (“Federal Claims”) and the Tort Claims. Id.

           On October 4, 2019, Pavlischek filed a motion for summary judgment on the

    Federal Claims. ECF No. 47. Brown filed her response on October 18, 2019, ECF No.

    53, and Pavlischek replied on October 24, 2019, ECF No. 55. On October 4, 2019,

    NCHS filed a motion for summary judgment on the Tort Claims. ECF No. 47. Brown

    filed her response on October 18, 2019, ECF No. 52, and NCHS replied on October 24,

    2019, ECF No. 54. On June 15, 2020, the R&R recommended granting Pavlischek’s

    motion for summary judgment on the Federal Claims and remand the Tort Claims to

    State court. ECF No. 59. NCHS filed its objections to the R&R on June 22, 2020. ECF

    No. 60. The deadline to file objections to the R&R has passed without Brown filing or

    indicating to the court her intention to file an objection. 28 U.S.C. § 636(b)(1); Fed. R.




                                                 2
2:18-cv-02948-DCN        Date Filed 07/29/20      Entry Number 61         Page 3 of 27




    Civ. P. 72(b); see Fed. R. Civ. P. 6(a), (d). As such, the matter is now ripe for the court’s

    review.

                                         II. STANDARD

              A.     Objections to R&R

              The magistrate judge makes only a recommendation to the court. Mathews v.

    Weber, 423 U.S. 261, 270 (1976). The recommendation carries no presumptive weight,

    and the responsibility to make a final determination remains with the court. Id. at 270-71.

    The court may “accept, reject, or modify, in whole or in part, the findings or

    recommendations made by the magistrate judge . . . or recommit the matter to the

    magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). The court is charged with

    making a de novo determination of any portion of the R&R to which a specific objection

    is made. Id. However, in the absence of a timely filed, specific objection, the court

    reviews the R&R only for clear error. Diamond v. Colonial Life & Accident Ins. Co.,

    416 F.3d 310, 315 (4th Cir. 2005) (citation omitted). Furthermore, “[a] party’s general

    objections are not sufficient to challenge a magistrate judge’s findings.” Greene v. Quest

    Diagnostics Clinical Labs., Inc., 455 F. Supp. 2d 483, 488 (D.S.C. 2006) (citation

    omitted). Finally, the failure to file specific, written objections to the R&R results in a

    party’s waiver of the right to appeal from the judgment of the district court based upon

    such recommendation. United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

              B.     Summary Judgment

              Summary judgment is proper “if the movant shows that there is no genuine

    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

    Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect the outcome of the suit



                                                  3
2:18-cv-02948-DCN        Date Filed 07/29/20       Entry Number 61          Page 4 of 27




    under the governing law will properly preclude the entry of summary judgment.”

    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, (1986). “[S]ummary judgment will

    not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such that

    a reasonable jury could return a verdict for the nonmoving party.” Id. At the summary

    judgment stage, the court must view the evidence in the light most favorable to the

    nonmoving party and draw all reasonable inferences in his favor. Id. at 255.

                                         III. DISCUSSION

            A.      Federal Claims

            There were no objections by any party to the R&R’s recommendation that the

    court grant Pavlischek’s motion for summary judgment on the Federal Claims for two

    reasons: (1) because Brown failed to present sufficient evidence to create an issue of fact

    as to whether Pavlischek violated any of Carter’s constitutional rights and (2) Pavlischek

    is entitled to qualified immunity. ECF No. 59 at 8–10. In the absence of a timely filed,

    specific objection to the R&R’s recommendation that the court grant Pavlischek’s motion

    for summary judgment on the Federal Claims, the court reviews the R&R only for clear

    error. Diamond, 416 F.3d 310 at 315. Having reviewed the R&R’s recommendation that

    the court grant Pavlischek’s motion for summary judgment on the Federal Claims, the

    court finds no clear error. Therefore, the court adopts the R&R’s recommendation and

    grants Pavlischek’s motion for summary judgment on the Federal Claims.

            B.      Supplemental Jurisdiction

            Because the R&R recommended dismissal of the Federal Claims, which provides

    the basis for the court’s jurisdiction over this matter, the R&R further recommended that

    the court decline to exercise jurisdiction over the Tort Claims because comity favors



                                                    4
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61         Page 5 of 27




    remand since the remaining claims are quintessential state law questions. ECF No. 59 at

    11. NCHS objects to the R&R’s recommendation that the court decline to exercise

    supplemental jurisdiction over the Tort Claims. ECF No. 60 at 1. Specifically, NCHS

    contends that the R&R errs by declining to exercise supplemental jurisdiction without

    properly weighing the supplemental jurisdiction factors as set forth in Crosby v. City of

    Gastonia. Id. at 3 (quoting 635 F.3d 634, 644 (4th Cir. 2011)). Reviewing this

    objection de novo, the court agrees and rejects the R&R’s recommendation that it decline

    to exercise supplemental jurisdiction over the Tort Claims. ECF No. 59 at 11 (failing to

    weigh all the factors necessary to determine if the court should retain supplemental

    jurisdiction).

            The supplemental jurisdiction statute provides the court discretion to dismiss or

    retain jurisdiction over a case when, as in this instance, it has ‘‘dismissed all claims over

    which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see Shanaghan v. Cahill, 58

    F.3d 106, 110 (4th Cir. 1995) (citation omitted) (“[T]rial courts enjoy wide latitude in

    determining whether . . . to retain jurisdiction over state claims when all Federal Claimss

    have been extinguished.”). The supplemental jurisdiction factors were set forth by the

    United States Supreme Court in Carnegie-Mellon University v. Cohill, 484 U.S. 343

    (1988). The Cohill factors to consider are: judicial economy, convenience, fairness, and

    comity. 484 U.S. at 351 n.7. District courts in the Fourth Circuit have considered other

    related factors, including: (1) whether the claim involves straightforward application of

    well-defined case law, Caughman v. S.C. Dep’t of Motor Vehicles, 2010 WL 348375, at

    *2 (D.S.C. Jan. 26, 2010); (2) whether the parties have completed discovery, id.; and (3)




                                                  5
2:18-cv-02948-DCN       Date Filed 07/29/20      Entry Number 61         Page 6 of 27




    length of time the case has been pending in federal court, Varner v. SERCO, Inc., 2018

    WL 1305426, at *4 (D.S.C. Mar. 12, 2018).

           Applying these factors, the court finds that the underlying considerations of

    whether to retain supplemental jurisdiction over the Tort Claims suggest the court should

    exercise its supplemental jurisdiction. This case has been pending since October 2018,

    discovery has concluded, the summary judgment motion on the remaining claim has been

    fully briefed and is ripe for the court’s review, the state court would need to acquaint

    itself with a case that this court is already familiar with, which would needlessly cause

    delay1, and the Tort Claims involves straightforward application of well-defined case

    law. Although the principle of comity favors remanding the case to State court, the

    factors of judicial economy, convenience, and fairness weigh in favor of the court

    exercising supplemental jurisdiction on the Tort Claims. Therefore, the court rejects the

    R&R’s recommendation and exercises supplemental jurisdiction on the Tort Claims

    based on the Cohill factors.

           Having found that the court should retain jurisdiction on the Tort Claims, the

    court will now address NCHS’s objection to the Magistrate’s failure to rule on the merits

    of its motion for summary judgment in the R&R.

           C.      State Tort Claims

           NCHS also objected to the Magistrate’s failure to rule on the merits of its motion

    for summary judgment in the R&R. ECF No. 60 at 1. Having found that the court


    1
       This is especially true in the COVID-19 world in which we live today where everything
    necessarily has to be accomplished remotely. My state court colleagues have ten times
    the case load and one tenth the help in normal times; if this were to be remanded to the
    state court there is no telling how long this case would fester before resolution. The case
    is ready for resolution in this court and this court is well prepared to resolve it.

                                                  6
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61        Page 7 of 27




    should retain jurisdiction of the Tort Claims, the court sustains NCHS’s objection and

    proceeds with a substantive review of its motion for summary judgment of the Tort

    Claims.

           Brown’s Tort Claims against NCHS allege that the city should be held liable

    based on three different theories: (1) wrongful death, gross negligence, and negligence

    for Pavlischek’s actions during his pursuit of Carter, ECF No. 1-1 at 8–9; (2) gross

    negligence by NCHS in the implementation of its policies and gross negligence by

    NCHC in hiring, training, and supervising Pavlischek, ECF No. 52 at 8–9; and (3)

    negligence by NCHS in the implementation of its policies and NCHS’s negligence in

    hiring, training, and supervising Pavlischek, id.

           NCHS argues that it should not be held liable for wrongful death, gross

    negligence, or negligence based on Pavlischek’s actions because certain exceptions to

    waiver of immunity under the South Carolina Tort Claims Act apply. ECF No. 45-1 at

    8–11. Specifically, NCHS contends that S.C. Code Ann. § 15-78-60(5), (6), and (20)

    apply to allow for immunity under the South Carolina Tort Claims Act in this instance.

    Id. Additionally, NCHS argues that Brown has presented no evidence of negligence or

    gross negligence in NCHS’s implementation of its policies, or its hiring, training, and/or

    supervision of Pavlischek, and that the NCHS’s national accreditation from the

    Commission on Accreditation for Law Enforcement Agencies (“CALEA”) demonstrates

    that there is no genuine issue of material fact about NCHS’s implementation of its

    policies, or its hiring, training, or supervision of Pavlischek. Id. at 17. Furthermore,

    NCHS asserts that Brown only raises claims of negligence and gross negligence in her

    response brief to the motion for summary judgment and did not sufficiently allege that



                                                  7
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61         Page 8 of 27




    the city failed to properly screen Pavlischek before hiring him, or that the city failed to

    properly supervise Pavlischek, and therefore, the court should not consider those

    arguments. ECF No. 54 at 9.

           The court begins its analysis by reviewing the exceptions to waiver of immunity

    under the South Carolina Tort Claims Act.

                   1.      Exceptions to Waiver of Immunity

                           a.      Application of the Gross Negligence Standard

           Before examining the substantive arguments related to immunity under the South

    Carolina Tort Claims Act, the court must address whether NCHS must meet a gross

    negligence standard in order for the exceptions to apply in this instance. Brown argues

    that “when a governmental entity asserts multiple exceptions to the waiver of immunity

    and at least one of the exceptions contains a gross negligence standard, [the court] must

    interpolate the gross negligence standard into the other exceptions.” ECF No. 52 at 4, n.

    2 (quoting Proctor v. Dep’t of Health and Envtl. Control, 628 S.E.2d 496, 513 (S.C. Ct.

    App. 2006). Brown posits that because NCHS initially asserted as an affirmative defense

    the exceptions listed in S.C. Code Ann. § 15-78-60 generally, the court must apply the

    gross negligence standard into the specific exceptions that NCHS asserts in its summary

    judgment motion. Id. NCHS contends that because none of the exceptions that apply to

    this case contain a gross negligence standard, the court should not hold NCHS to a gross

    negligence standard solely because of its initial answer to Brown’s complaint. The court

    agrees with NCHS.

           The South Carolina Supreme Court has squarely addressed when a court should

    apply a gross negligence standard from one immunity provision of the South Carolina



                                                  8
2:18-cv-02948-DCN       Date Filed 07/29/20        Entry Number 61       Page 9 of 27




    Torts Claims Act to an immunity provision that does not contain a gross negligence

    standard:

           [I]n order for the gross negligence standard from one immunity provision
           [of the South Carolina Torts Claims Act] to be read into an immunity
           provision that does not contain a gross negligence standard, the immunity
           provision containing the gross negligence standard must first apply to the
           case. We disavow any suggestion to the contrary . . . In many instances, a
           governmental entity may initially plead entitlement to immunity pursuant
           to a subsection containing a gross negligence standard. In many of those
           instances, that particular immunity may ultimately not apply to the facts of
           the case. In such a case, the gross negligence standard contained in that
           immunity is not to be read into applicable immunity subsections that do not
           contain a gross negligence standard.

    Repko v. Cty. of Georgetown, 818 S.E.2d 743, 750 (S.C. 2018). Here, NCHS argues

    exceptions that apply to the facts of this case which can be found in § 15-78-60(5), (6),

    and (20). None of these immunity provisions contain a gross negligence standard. This

    is precisely the scenario the Repko court faced when it stated that the gross negligence

    standard should not be read into the other immunity provisions and “disavow[ed] any

    suggestion to the contrary.” 818 S.E.2d at 750. Therefore, the court finds that a gross

    negligence standard must not be applied to the exceptions to waiver of immunity under

    the South Carolina Tort Claims Act in this instance.

                           b.      § 15-78-60(6)

           NCHS contends that § 15-78-60(6) shields them from liability in this instance

    because Pavlischek’s actions leading up to and during his pursuit of Carter were a result

    of his methods of providing police protection. ECF No. 45-1 at 11. Brown argues that

    the § 15-78-60(6) exception applies only when there is a failure to provide police

    protection, and not when the police is providing protection services. ECF No 52 at 6.

    “The governmental entity is not liable for a loss resulting from . . . civil disobedience,



                                                   9
2:18-cv-02948-DCN         Date Filed 07/29/20     Entry Number 61        Page 10 of 27




     riot, insurrection, or rebellion or the failure to provide the method of providing police or

     fire protection.” S.C. Code Ann. § 15-78-60(6). NCHS relies on the South Carolina

     Court of Appeals’s decision in Huggins v. Metts, 640 S.E.2d 465 (S.C. Ct. App. 2006) to

     support its proposition that § 15-78-60(6) applies to both the method of providing police

     protection and failure to provide police protection. ECF No. 54 at 6.

            In Huggins, state police responded to a call stating that Charles Huggins, III, “was

     threatening to burn down several homes and to commit suicide.” 640 S.E.2d. at 465.

     Ultimately, police shot and killed Huggins because he was armed with two butcher

     knives and continued to approach police after being warned to “not come any closer or

     [police] will shoot.” Id. at 466. A federal district court granted summary judgment in

     favor of the police and declined to exercise supplemental jurisdiction over the remaining

     state claims. Id. Subsequently, a South Carolina circuit court also granted summary

     judgment in favor of police, and the South Carolina Court of Appeals affirmed the circuit

     court holding that § 15-78-60(6) “specifically exempts the Police from liability

     concerning the methods which they choose to utilize to provide police protection.”

     640 S.E.2d at 467.

            The facts before the court are analogous to Huggins. In Huggins, the officers

     were at the scene of the incident because their presence was requested, they were

     responding directly to the circumstances that lead to their services being requested, the

     court found the police did not violate the constitutional rights of Huggins, and they were

     providing police protection. Here, Pavlischek was invited to “regularly patrol[] the

     apartment complex” by the property management company in order to “deter behavior

     like loitering and the use and/or sale of illegal drugs.” ECF No. 45-9 at 3. Pavlischek



                                                  10
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61        Page 11 of 27




     approached Carter for the same reason he was asked to patrol the area, because he saw

     Carter loitering and smelled the scent of marijuana. ECF No. 59 at 2. As the court has

     already found, Pavlischek did not violate any of Carter’s constitutional rights during his

     interactions with Carter, and he was providing police protection.

            Brown further contends that Carter should not be allowed to invoke a waiver to

     immunity under § 15-78-60(6) because of NCHS’s alleged failure to properly train

     Pavlischek on how to apprehend a fleeing suspect and the city’s alleged failure to

     implement proper procedures for officers’ on-foot pursuit of a fleeing suspect. ECF No.

     52 at 6. The Huggins court has explicitly rejected this argument by holding that § 15-78-

     60(6) “specifically exempts [government entities] . . . from liability concerning the

     methods which they choose to utilize to provide police protection,” and this exemption

     includes “the preparation and events leading up to the time . . . preceding [the events that

     give rise to the claim].” 640 S.E.2d. at 467. The Huggins court went on to state that

     “[e]ven were we to accept all of Huggins’s assertions as true, it would not remove the

     immunity which the legislature has bestowed on the Police in this situation.” Id.

            The court finds Huggins persuasive. Pavlischek’s actions during his pursuit of

     Carter concerns the manner in which the police chose to provide police protection. As

     such, even accepting all of Brown’s allegations as true, the court finds that § 15-78-60(6)

     applies in this instance2 and that NCHS is entitled to immunity to all claims of wrongful



     2
        NCHS argues that § 15-78-60(5) and § 15-78-60(20) also provide NCHS with
     immunity in Brown’s claims of wrongful death, gross negligence, and negligence that
     arise from Pavlischek’s actions during his pursuit of Carter. ECF No. 45-1 at 8–11.
     Because the court finds that § 15-78-60(6) applies in this instance to shield NCHS from
     liability in Brown’s claims of wrongful death, gross negligence, and negligence that arise
     from Pavlischek’s actions during his pursuit of Carter, the court need not address whether
     those waivers of immunity apply.
                                                  11
2:18-cv-02948-DCN        Date Filed 07/29/20       Entry Number 61          Page 12 of 27




     death, gross negligence, and negligence that arise from Pavlischek’s actions during his

     pursuit of Carter. Therefore, the court grants NCHS’s motion for summary judgment as

     it relates to the claims of wrongful death, gross negligence, and negligence that arise from

     Pavlischek’s actions during his pursuit of Carter.

            Having determined that § 15-78-60(6) applies to immunize NCHS from the claim

     of wrongful death, gross negligence, and negligence that stem from Pavlischek’s actions

     during his pursuit of Carter, the court will now turn its attention to the portion of Brown’s

     complaint that alleges gross negligence and negligence by NCHS in the implementation

     of its policies and in hiring, training, and supervising Pavlischek.

                    2.      Gross Negligence and Negligence

            NCHS argues that the court should grant summary judgment as to the gross

     negligence and negligence portion of the Tort Claims because Brown has presented no

     evidence to create a genuine issue of material fact as to whether NCHS was negligent or

     grossly negligent in implementing its policies or in hiring, training, and/or supervising

     Pavlischek. ECF No. 45-1 at 17. NCHS contends that its national accreditation from the

     CALEA establishes that NCHS fulfilled its duty in the implementation of its policies and

     of its hiring, training, or supervision of Pavlischek. Id.

            Brown contends that NCHS had knowledge that Pavlischek resigned from the

     City of Charleston Criminal Justice Academy (“CJA”) under allegations of racist

     conduct, and the fact that NCHS did not show evidence of additional screening based on

     this incident creates a genuine issue of material fact as to whether NCHS was negligent in

     its hiring of Pavlischek. ECF No. 52 at 8. Additionally, Brown contends that

     Pavlischek’s history of incidents that violated departmental policy creates a genuine issue



                                                   12
2:18-cv-02948-DCN        Date Filed 07/29/20        Entry Number 61          Page 13 of 27




     of material fact as to whether NCHS was negligent in its training and supervision of

     Pavlischek. Id. at 9. Finally, Brown alleges that because the City of Charleston has a

     written policy or procedure regarding when an officer should engage in a foot pursuit,

     while NCHS does not, there is a genuine issue of material fact as to whether NCHS was

     negligent in its implementation of its policies. Id.

             As a threshold issue, the court must address whether Brown sufficiently alleged

     claims of negligence and gross negligence. NCHS asserts that Brown only raises claims

     of negligence and gross negligence in her response brief to the motion for summary

     judgment and did not sufficiently allege that the city failed to properly screen Pavlischek

     before hiring him, or that the city failed to properly supervise Pavlischek, and therefore,

     the court should not consider those arguments. ECF No. 54 at 9. In reviewing the

     complaint, the court finds that Brown properly alleges negligence and gross negligence of

     NCHS’s hiring and supervision of Pavlischek in her complaint. ECF No. 1-1.

             The pleading standard requires that the complaint contain “a short and plain

     statement of the claim showing that the pleader is entitled to relief, in order to give the

     defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell

     Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks omitted); see

     also Fed. R. Civ. P. 8(a)(2). The United States Supreme Court held that the “plain

     statement” must “possess enough heft”—that is, “factual matter”—to set forth grounds

     for the plaintiff’s entitlement to relief and “to state a claim to relief that is plausible on its

     face.” Twombly, 550 U.S. at 557, 570. In Ashcroft v. Iqbal, the Supreme Court further

     explained that the standard of facial plausibility requires pleading of “factual content that

     allows the court to draw the reasonable inference that the defendant is liable for the



                                                    13
2:18-cv-02948-DCN        Date Filed 07/29/20       Entry Number 61        Page 14 of 27




     misconduct alleged.” 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The

     complaint must present “enough fact to raise a reasonable expectation that discovery will

     reveal evidence of [the alleged misconduct].” Twombly, 550 U.S. at 556.

            Here, Brown’s complaint alleges that NCHS “was indifferent with respect to

     failure to train, supervise, correct, and or educate Officer Pavlischek in important types of

     training such as when to pull a gun and use of delay [sic] force.” ECF No. 1-1 at 5. The

     complaint further alleges that NCHS’s “customs, policies, practices and/or procedures . . .

     directed, encouraged, allowed, and/or ratified . . . officers for [NCHS] [t]o teach or

     tolerate improper handling, investigations and arrest/seizure of citizens.” Id. at 7. The

     complaint also alleges NCHS “failed to properly hire, train, instruct, monitor, supervise,

     evaluate, investigate and discipline officers,” and that the harm alleged resulted from

     such purported failures. Id. The complaint then incorporated by reference each of these

     allegations in the Tort Claims. Id. at 8. The court finds that these allegations present

     sufficient non-conclusory factual allegations to support reasonable inferences NCHS’s

     liability for gross negligence or negligence and for Brown’s entitlement for relief from

     such allegations. Therefore, the court will consider the merits of Brown’s claim of

     negligence and gross negligence in NCHS’s hiring and supervision of Pavlischek.

            Having established which substantive allegations are appropriate for

     consideration, the court will begin its analysis by addressing the gross negligence claims.

                            a. Gross Negligence
            NCHS contends that because it adheres to the CALEA standards for policies,

     hiring, training, and supervision, Brown will be unable to show that NCHS intentionally

     failed or did not exercise “slight care” in its implementation of policies, hiring, training,

     or supervision of Pavlischek. ECF No. 45-1 at 16–18. In her response, Brown fails to

                                                   14
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61        Page 15 of 27




     address whether she has met the standard for creating a genuine issue of material fact that

     NCHS was grossly negligent in its implementation of policies, hiring, training, or

     supervision. See generally ECF No. 52 (only addressing negligence in NCHS

     implementation of policies, hiring, training, and supervision). “Gross negligence is the

     intentional conscious failure to do something which it is incumbent upon one to do or the

     doing of a thing intentionally that one ought not to do.” Bass v. S.C. Dep’t of Soc.

     Servs., 780 S.E.2d 252, 258–59 (S.C. 2015) (quoting Etheredge v. Richland Sch. Dist.

     One, 534 S.E.2d 275, 277 (S.C. 2000)). In other words, “[i]t is the failure to exercise

     slight care.” Id. at 259 (citation omitted). “Gross negligence has also been defined as a

     relative term, and means the absence of care that is necessary under the circumstances.”

     Id. (quoting Etheredge, 534 S.E.2d at 277). “Normally, the question of what activity

     constitutes gross negligence is a mixed question of law and fact.” Id. However, “when

     the evidence supports but one reasonable inference, the question becomes a matter of law

     for the court.” Id. (quoting Clyburn v. Sumter Cty. Sch. Dist. No. 17, 451 S.E.2d 885,

     887–88 (S.C. 1994)).

            In his affidavit, the lieutenant in charge of the training division, Lieutenant

     Andrew Glover (“Glover”), states that he had knowledge and access to all training

     records for all officers and knowledge and experience in the hiring, training, and

     supervision of officers in NCHS. ECF No. 45-12 at 2. In his review of Pavlischek’s

     hiring, Glover avers that NCHS subjected Pavlischek to an eight-phase process involving

     an initial background check, written and physical ability testing, a full background check,

     psychological examinations, a physical examination, a polygraph, and multiple

     interviews. Id. at 4. In his review of Pavlischek’s training, Glover declares that



                                                  15
2:18-cv-02948-DCN       Date Filed 07/29/20        Entry Number 61       Page 16 of 27




     Pavlischek received all training required and specifically states that Pavlischek passed his

     training on apprehension of a fleeing suspect and the use of force. Id. at 2. In his review

     of Pavlischek’s supervision, Glover avows that Pavlischek’s supervisors properly

     reviewed his incident reports, conducted interviews, wrote an interdepartmental report,

     and determined his actions did not require additional training or supervision. Id. at 3.

            In his review of NCHS policies, Glover states in his affidavit that NCHS’s

     accreditation by the CALEA shows that the police department adheres to “446 state-of-

     the-art standards relating to policies and procedures, administration, operations and

     support services” which are “above and beyond the minimum standard required by the

     state of South Carolina and are designed to help law enforcement agencies follow

     standards which reflect the current thinking and experience of law enforcement

     practitioners and researchers.” Id. at 4–5.

            Brown has provided no evidence to refute Glover’s affidavit nor does she

     demonstrate that NCHS failed to provide at least “slight care” in its implementation of

     policies, hiring, training, or supervision of Pavlischek. As such, the evidence supports

     but one reasonable inference in this instance; NCHS provided at least “slight care” in its

     implementation of policies, hiring, training, and supervision of Pavlischek, and

     consequently, NCHS was not grossly negligent. Viewing the facts in the light most

     favorable to Brown, the court finds that there are no genuine issues of material fact as to

     whether NCHS was grossly negligent in its implementation of policies, hiring, training,

     and supervision of Pavlischek. Therefore, the court grants NCHS’s motion for summary

     judgment as it relates to the claim of gross negligence that arises from NCHS’s

     implementation of policies, hiring, training, and supervision of Pavlischek.



                                                   16
2:18-cv-02948-DCN        Date Filed 07/29/20      Entry Number 61         Page 17 of 27




            Having found that NCHS was not grossly negligent in its implementation of

     policies, hiring, training, and supervision of Pavlischek, the court proceeds with its

     review of the negligence portion of Brown’s Tort Claims, which is broken into three

     subparts: (1) negligent hiring (“negligent hiring”); (2) negligent supervision and training

     (“negligent supervision and training”); and (3) negligence in implementation of its

     policies (“negligent policies”). Before addressing each of these subparts of Brown’

     negligence claim in turn, the court will determine if the public duty rule applies to shield

     NCHS from liability to the negligence claim in its entirety.

                            b. Public Duty Rule
            NCHS argues that because the public duty rule applies as an absolute bar to

     liability for any negligence claim, it is entitled to summary judgment. ECF No. 54-1 at

     14–15. Brown contends that because the negligence portion of the Tort Claims arises

     from common law, and not from a statutorily-imposed duty, the public duty rule does not

     apply in this instance. ECF No. 52 at 6–7. NCHS claims that the public duty rule does

     provide government entities from liability in claims based on common law. ECF No. 54

     at 8. The court disagrees with NCHS.

            “The ‘public duty’ rule presumes statutes which create or define the duties of a

     public office have the essential purpose of providing for the structure and operation of

     government or for securing the general welfare and safety of the public. Such statutes

     create no duty of care towards individual members of the general public.” Arthurs ex rel.

     Estate of Munn v. Aiken Cty., 551 S.E.2d 579, 582 (S.C. 2001) (citing Summers v.

     Harrison Constr., 381 S.E.2d 493, 496 (S.C. Ct. App. 1989)). The public duty rule is a

     negative defense which denies an essential element of the plaintiff’s cause of action: the

     existence of a duty of care to the individual plaintiff. Id. (citing Rayfield v. South

                                                  17
2:18-cv-02948-DCN        Date Filed 07/29/20      Entry Number 61         Page 18 of 27




     Carolina Dep’t of Corrections, 374 S.E.2d 910, 916 (S.C. Ct. App. 1988), cert. denied

     379 S.E.2d 133 (S.C. 1989).

            However, the South Carolina Supreme Court makes clear that “[w]hen, and only

     when, the plaintiff relies upon a statute as creating the duty does a doctrine known as the

     ‘public duty rule’ come into play.” Id. at 582. Here, Brown is solely relying on common

     law in the negligence portion of the Tort Claims. Because Brown does not allege that

     NCHS breached a duty created by statute in the negligence portion of the Tort Claims,

     NCHS cannot utilize the public duty rule to negate the existence of a duty of care.

                            c. Negligent Hiring
            In Brown’s negligent hiring subpart, she argues that NCHS had knowledge that

     Pavlischek resigned from the CJA under allegations of racist conduct, and that fact that

     NCHS did not show evidence of additional screening based on this incident creates a

     genuine issue of material fact as to whether NCHS was negligent in its hiring of

     Pavlischek. ECF No. 52 at 8. NCHS contends that there was no negligence in the hiring

     of Pavlischek because Pavlischek was subjected to its eight-phase hiring process,

     involving psychological examinations, polygraphs, and multiple interviews, after which

     NCHS concluded that Pavlischek was not a public risk. ECF No. 45-1 at 17; see

     generally ECF No. 45-12 (Glover affidavit attesting to the methods utilized in

     Pavlischek’s hiring process). Generally, in a negligence action, a plaintiff must show

     that: (1) the defendant owes a duty of care to the plaintiff; (2) the defendant breached the

     duty by a negligent act or omission; (3) the defendant’s breach was the actual and

     proximate cause of the plaintiff’s injury; and (4) the plaintiff suffered an injury or

     damages. Madison ex rel. Bryant v. Babcock Ctr., Inc., 638 S.E.2d 650, 656 (S.C. 2006).

     When the claim alleges an employer is negligent for the hiring of its employee, the

                                                   18
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61        Page 19 of 27




     plaintiff may bring a direct claim of negligence against the employer for the employee’s

     actions. James v. Kelly Trucking Co., 661 S.E.2d 329, 331 (S.C. 2008).

            “[W]here an employer knew or should have known that its employment of a

     specific person created an undue risk of harm to the public, a plaintiff may claim that the

     employer was itself negligent in hiring . . . the employee.” James, 661 S.E.2d at 330.

     “Negligent hiring cases ‘generally turn on two fundamental elements—knowledge of the

     employer and foreseeability of harm to third parties.’” Kase v. Ebert, 707 S.E.2d 456,

     459 (S.C. 2011) (quoting Doe v. ATC, Inc., 624 S.E.2d 447, 450 (S.C. 2005)). The South

     Carolina Court of Appeals explained in Doe that these two elements:

            are not necessarily mutually exclusive, as a fact bearing on one element may
            also impact resolution of the other element. From a practical standpoint,
            these elements are analyzed in terms of the number and nature of prior acts
            of wrongdoing by the employee, and the nexus or similarity between the
            prior acts and the ultimate harm caused. Such factual considerations—
            especially questions related to proximate cause inherent in the concept of
            foreseeability—will ordinarily be determined by the factfinder, and not as a
            matter of law. Nevertheless, the court should dispose of the matter on a
            dispositive motion when no reasonable factfinder could find the risk
            foreseeable or the employer’s conduct to have fallen below the acceptable
            standard.

     624 S.E.2d at 450 (citations omitted). In short, the court must determine if there is a

     genuine issue of material fact as to whether NCHS’s knowledge of Pavlischek’s prior

     incident of alleged racism before his hiring created a foreseeable risk that Pavlischek’s

     actions during his pursuit of Carter would lead to Carter’s death. Even assuming in the

     light most favorable to Brown, the court finds that no reasonable factfinder could find

     that hiring Pavlischek created a foreseeable risk.

            First, the prior wrongdoing by Pavlischek did not occur while he was in the line of

     duty, nor did it involve any interaction with a citizen. Pavlischek ate fried chicken as a



                                                  19
2:18-cv-02948-DCN        Date Filed 07/29/20         Entry Number 61       Page 20 of 27




     form of silent protest after a fellow classmate was dismissed for making a racist remark

     about fried chicken to an African-American classmate, and Pavlischek resigned from the

     CJA after his protest was viewed as racist. ECF No. 52 at 8 (citing ECF No. 45-11 at

     17). While the court finds Pavlischek’s actions sophomoric, there is nothing about that

     conduct that would suggest that NCHS should foresee any risk of Pavlischek while

     serving in his role as an officer or in his pursuit of a suspect. Here, there is a clear lack of

     similarity between the wrongdoing and the actions that led to the harm of Carter.

             Next, Pavlischek’s “silent protest” was the only instance of prior wrongdoing that

     Brown claimed NCHS had knowledge of that would evince negligent hiring by NCHS.

     ECF No. 52 at 8. This low number of incidents further supports the conclusion that

     NCHS should not have foreseen Pavlischek to be a risk. Additionally, Pavlischek’s

     previous wrongdoing was allegedly racially motivated, and there is no evidence that

     Pavlischek’s actions during his pursuit of Carter were racially motivated. Although

     Brown says that “the [c]ourt should be aware that [Carter] was African-American, and

     Pavlischek is [c]aucasian,” ECF No. 52 at 8, Brown does not contend that race played

     any factor in Pavlischek’s pursuit of Carter. Most importantly, the Department of Motor

     Vehicles found that Carter was responsible for his own death. ECF No. 45-17. As the

     court previously held, Pavlischek did not commit a violation of Carter’s constitutional

     rights and was not liable for Carter’s death.

             In sum, even assuming the facts in the light most favorable to Brown, the nature

     of prior acts of wrongdoing by Pavlischek, the minimal number of prior acts of alleged

     wrongdoing by Pavlischek, and the lack of nexus or similarity between the prior acts and

     the ultimate harm caused, the court finds that no reasonable factfinder could find the risk



                                                     20
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61        Page 21 of 27




     of Carter’s death foreseeable based on Pavlischek’s wrongdoing prior to being hired.

     Therefore, the court grants summary judgment in favor of NCHS as to the negligent

     hiring subpart of Brown’s Tort Claims.

                            d. Negligent Supervising and Training
            In Brown’s negligent supervising and training subpart, she argues that because

     NCHS knew that Pavlischek violated the vehicle pursuit policy three times in an

     eighteen-month period and because NCHS failed to subsequently provide Pavlischek

     with additional and supplemental training, there is a genuine issue of material fact as to

     whether NCHS was negligent in its supervision and training of Pavlischek. ECF No. 52

     at 9. NCHS contends that it was not negligent in the supervision of Pavlischek because

     NCHS followed all the CALEA protocols necessary in response to Pavlischek’s policy

     violations, and, based on those protocols, NCHS determined no additional supervision

     was necessary. ECF No. 45-1 at 17; see generally ECF No. 45-12 (Glover affidavit

     attesting to the methods utilized in the supervision of Pavlischek). NCHS also argues

     that it was not negligent in the training of Pavlischek because NCHS followed all of its

     CALEA-accepted policies for training Pavlischek, including on-going training on all

     NCHS department policies, and that Brown has provided no evidence that Pavlischek

     failed to complete the training required by the state or the department, or that such

     training did not meet the standard of care. ECF No. 54 at 8–9; see generally ECF No. 45-

     12 (Glover affidavit attesting to the methods utilized in the training of Pavlischek).

            A plaintiff’s claim that his or her employer was itself negligent in supervision is

     analyzed under the same standard as a claim that the employer was itself negligent in

     hiring. James, 661 S.E.2d at 330. “Negligent training is merely a specific negligent

     supervision theory by another name.” Holcombe v. Helena Chem. Co., 238 F. Supp. 3d

                                                  21
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61        Page 22 of 27




     767, 772 (D.S.C. 2017) (citing Gainey v. Kingston Plantation, 2008 WL 706916, at *7 n.

     4 (D.S.C. Mar. 14, 2008) (“It does not appear that South Carolina recognizes a claim for

     negligent training separate and apart from one for negligent supervision.”)). As such, the

     key question in both a negligent failure to supervise claim and a negligent failure to train

     claim is whether the employer knew or should have known of the danger the employee

     posed to others. Id. (citing Snowden v. United Rentals (N. Am.) Inc., 2015 WL 5554337,

     at *8, n. 6 (D.S.C. Sept. 21, 2015) (noting the foreseeability requirement applies to pure

     negligent supervision claims). Therefore, both claims are dependent on the two basic

     elements of “knowledge of the employer and foreseeability of harm to third parties.’”

     Kase, 707 S.E.2d at 459 (quoting Doe, 624 S.E.2d at 450)).

            Again, the court examines these elements by examining “the terms of the number

     and nature of prior acts of wrongdoing by the employee, and the nexus or similarity

     between the prior acts and the ultimate harm caused,” cognizant that the court should

     only grant summary judgment “when no reasonable factfinder could find the risk

     foreseeable or the employer’s conduct to have fallen below the acceptable standard.”

     Doe, 624 S.E.2d at 450 (citations omitted). In short, the court must determine if there is a

     genuine issue of material fact as to whether NCHS’s lack of additional and supplemental

     training and supervision of Pavlischek created a foreseeable risk that Pavlischek’s actions

     during his pursuit of Carter would lead to Carter’s death based on NCHS’s knowledge of

     Pavlischek’s incidents of violating the department’s vehicle pursuit policy. Even viewing

     the facts in the light most favorable to Brown, the court finds that no reasonable

     factfinder could find that NCHS’s supervision or training of Pavlischek created a

     foreseeable risk or that Pavlischek’s conduct would fall below the acceptable standard.



                                                  22
2:18-cv-02948-DCN        Date Filed 07/29/20       Entry Number 61         Page 23 of 27




            There is a degree of similarity between Pavlischek’s prior incidents of

     wrongdoing and Pavlischek’s actions in pursuit of Carter. Although each of Pavlischek’s

     violations of department policy involved a vehicle pursuit, and Pavlischek’s pursuit of

     Carter was a foot chase, both involved the pursuit of a suspect. A reasonable factfinder

     could find a nexus or similarity between the prior acts and Pavlischek’s actions in pursuit

     of Carter. Additionally, three incidents of violation of departmental vehicle policy in an

     eighteen-month span is not an overwhelming number of violations, but it is also not an

     insignificant amount of violations. A reasonable factfinder could find that many

     violations should require additional supervision and training.

            Nonetheless, a reasonable factfinder could not find NCHS’s failure to provide

     additional and supplemental training or supervision beyond its standard training and

     supervision presented a foreseeable risk in this instance because Brown has not put forth

     any evidence that Pavlischek was in violation of NCHS’s policy during his pursuit of

     Carter nor that Pavlischek’s actions were the proximate cause of Carter’s harm. In fact,

     Glover attested to the fact that “Pavlischek’s actions were consistent with those of a

     reasonable officer placed in the same situation . . . [and] . . . were consistent with training

     provided by [NCHS] Police Department and in conformance with all applicable [NCHS]

     Police Department polices.” ECF No. 45-12 at 4. Together with the fact that the court

     has already held that Pavlischek did not commit a violation of Carter’s constitutional

     rights, there is simply no evidence that Pavlischek’s actions in pursuit of Carter violated

     any federal, state, or NCHS law or policy. It is unreasonable to suggest that NCHS

     should have foreseen that its failure to provide additional and supplemental supervision




                                                   23
2:18-cv-02948-DCN       Date Filed 07/29/20      Entry Number 61        Page 24 of 27




     or training for an officer after previous policy violations would create a risk when the

     actions of the accused officer did not violate any federal, state, or NCHS law or policy.

            Furthermore, no reasonable factfinder could find NCHS’s conduct to have fallen

     below the acceptable standard. Glover attests that NCHS’s training and supervision

     adhere to the CALEA standards, which “are above and beyond the minimum standard

     required by the state of South Carolina and are designed to help law enforcement

     agencies follow standards which reflect the current thinking and experience of law

     enforcement practitioners and researchers.” ECF No. 45-12 at 6. Glover states that

     Pavlischek successfully completed all NCHS training, including the apprehension of a

     fleeing suspect and use of force. Id. at 2. Glover further declared that in his review of

     interdepartmental reports and regular reviews, NCHS found that Pavlischek did not

     require additional supervision as a result of his previous policy violations. While Brown

     argues that NCHS should have provided additional and supplemental supervision and

     training for Pavlischek, there is simply no evidence in the record that create a genuine

     issue of material fact as to whether NCHS’s supervision and training for Pavlischek fell

     below the acceptable standard.

            In sum, even viewing the facts in the light most favorable to Brown, no

     reasonable factfinder could find that NCHS should have foreseen its failure to provide

     additional and supplemental supervision or training for an officer after previous policy

     violations would create a risk when the actions of the accused officer did not violate any

     federal, state, or NCHS law or policy and the accused officer’s actions were not the

     proximate cause of the harm. Furthermore, no reasonable factfinder could find that

     NCHS supervision and training for Pavlischek fell below the acceptable standard.



                                                  24
2:18-cv-02948-DCN       Date Filed 07/29/20       Entry Number 61         Page 25 of 27




     Therefore, the court grants summary judgment in favor of NCHS as to the negligent

     supervision and training subpart of Brown’s Tort Claims.

                            e. Negligent Implementation of Policies
            In Brown’s negligent policies subpart, she argues that because the City of

     Charleston Police Department has a specific foot pursuit policy, and NCHS did not have

     a specific foot/bicycle policy, there is a genuine issue of material fact as to whether the

     absence of such a specific policy constitutes negligence. ECF No. 52 at 9. NCHS

     contends that neither the state of South Carolina nor CALEA requires a specific foot

     pursuit policy, so the absence of such a specific policy does not constitute negligence.

     ECF No. 54 at 10. Generally, in a negligence action a plaintiff must show that: (1) the

     defendant owes a duty of care to the plaintiff; (2) the defendant breached the duty by a

     negligent act or omission; (3) the defendant’s breach was the actual and proximate cause

     of the plaintiff’s injury; and (4) the plaintiff suffered an injury or damages. Madison, 638

     S.E.2d at 656. The absence of any one of these elements is sufficient to grant summary

     judgment to the defendant. S.C. State Ports Auth. v. Booz-Allen & Hamilton, Inc., 346

     S.E.2d 324, 325 (S.C. 1986).

            Here, Brown has not established that NCHS has breached a duty by failing to

     have a specific foot pursuit policy. Brown contends that because both the City of

     Charleston and NCHS are CALEA certified, NCHS should also specific foot pursuit

     policy. Brown suggests that NCHS’s lack of a specific foot pursuit policy means that the

     policies may not be in adherence with the CALEA or the state of South Carolina

     standards. In reviewing both the standards of CALEA and South Carolina, the court did

     not find a requirement for police departments in South Carolina to have a specific foot

     pursuit policy. Additionally, Glover attests that NCHS policies adhere to the CALEA

                                                  25
2:18-cv-02948-DCN        Date Filed 07/29/20      Entry Number 61         Page 26 of 27




     standards which “are above and beyond the minimum standard required by the state of

     South Carolina.” ECF No. 45-12 at 6. Brown does not refute Glover’s statements.

     Furthermore, in her deposition Sergeant Cindy Hughes (“Hughes”) stated that NCHS’s

     use of force policy adequately addressed the policy for when an officer should engage in

     a foot pursuit. ECF No. 52-5 at 5. Brown does not refute Hughes’s statements.

            The court commends the City of Charleston for going beyond the requirements of

     both the state of South Carolina and the CALEA in implementing a foot pursuit policy;

     however, the City of Charleston’s policy has no impact on whether NCHS was negligent.

     The court should not and will not find a breach of a duty when NCHS’s policies are

     “above and beyond the minimum standard required by the state of South Carolina,”

     simply because a neighboring city went even further. As such, the court finds that NCHS

     did not breach its duty by failing to have a specific foot pursuit policy. Furthermore,

     even if the court were to find that NCHS did breach its duty by failing to have a specific

     foot pursuit policy, the court would still grant summary judgment in favor of NCHS

     because Brown did not create a genuine issue of material fact that such a breach was the

     proximate cause of Carter’s harm. As stated above, the court has already determined that

     Pavlischek was not in violation of any federal, state, or NCHS law or policy during his

     pursuit of Carter and that Pavlischek’s pursuit of Carter was not the proximate cause of

     the harm.

            In sum, the court finds that NCHS did not breach a duty by failing to have a

     specific foot pursuit policy nor was their failure to have a specific foot pursuit policy the

     proximate cause of Carter’s harm. The absence of either of those elements is sufficient to




                                                  26
2:18-cv-02948-DCN      Date Filed 07/29/20     Entry Number 61       Page 27 of 27




     grant summary judgment to the defendant. Therefore, the court grants summary

     judgment in favor of NCHS as to the negligent policies subpart of Brown’s Tort Claims.

            Having found that summary judgment is appropriate in all parts of Brown’s Tort

     Claims, the court grants NCHS’s motion for summary judgment.

                                     IV. CONCLUSION

            For the foregoing reasons the court ADOPTS IN PART AND REJECTS IN

     PART the R&R, GRANTS Pavlischek’s motion for summary judgment, and GRANTS

     NCHS’s motion for summary judgment.

            AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

     July 29, 2020
     Charleston, South Carolina




                                               27
